                                Case 1-19-01092-nhl                              Doc 2-1                      Filed 07/11/19                               Entered 07/11/19 13:46:53
6/22/2018                                                                                                         SmartLinx® Person Report




          SmartLinx® Person Report
   Generated On: 06/22/2018 4:02 PM ET | FOR INFORMATIONAL PURPOSES ONLY | Copyright © 2018 LexisNexis.

   Search Terms: Street Address: 320 barr avenue; City: woodmere; State: NY




       Person Summary
    Name                                                       Address                                                     County                                                        Phone

    Avitsedek, Ilan David                                      320 Barr Ave                                                Nassau
                                                               Woodmere, NY 11598-1137                                                                                                       (Most Recent Listing)
                                                               (Residential)                                                                                                                 (Residential)

                                                               SSN                                                         DOB                                                           Email

    0000-9912-0216                                                                                                                                                                       mehar.singh@netzero.net
                                                                                                                           (Age: 49, Male)


    At a Glance

    Real Property                                              7                                                           Criminal/Arrest                                               0

    Personal Property                                          2                                                           Bankruptcy                                                    1

    Professional Licenses                                      0                                                           Judgments/Liens                                               2

    Business Connections                                       2                                                           Foreclosure/Notice of Default                                 0


    Name Variations, SSN Summary and DOBs

    Name Variations                                                            SSN Summary                                                                             Reported DOBS

        Avi, Ilan D
        Avi, Ilan O                                                                    Issued in New York, 1998 - 2001
        Avi Tsedek, Ilan O                                                              SSN was linked to more than 2 people.
        Avi-Tsedek, Ilan
        Avisedek, Ilan                                                              Issued in New York, 1998 - 2001
        Avitrsedek, Ilan                                                       view sources
        Avitsadek, Ilan
        Avitseadek, Ilan
        Avitsedek, Iian
        Avitsedek, Ilan David
        Ilan, A
        Tsedek, I
        Tsedek, Ilan D
        Tsedek, Ilan O Avi


    Physical Description

    Hair Color                                                                 N/A

    Eye Color                                                                  N/A

    Height                                                                     6‘3"                                                                                    Date Last Seen: 09/2002

    Weight (lb)                                                                N/A

    Scars/Marks                                                                N/A


       Address Summary (1 current, 18 prior)
    No.           Address                                                             Status              To-From                                   Phone                                           Actions

        1.         320 Barr Ave                                                     Current             06/2008 - Current                                                                          Property History Report
                    Woodmere, NY 11598                                                                    (Current Residence)                              (Most Recent Listing)                     Location Report
                    Nassau County                                                                                                                          (Residential)
                    (Residential)

        2.         1316 Pembroke St Apt                                             Prior               11/2017 - 03/2018                                                                          Property History Report
                    Bridgeport, CT 06608                                                                                                                                                             Location Report
                    Fairfield County

        3.         13405 86th Rd Apt 1                                              Prior               07/2003 - 03/2018                                                                          Property History Report
                    Richmond Hill, NY 11418                                                                                                                                                          Location Report
                    Queens County
                    (Residential)

        4.         1312 Pembroke St Apt 1st                                         Prior               09/2013 - 04/2016                                                                          Property History Report
                    Bridgeport, CT 06608                                                                                                                                                             Location Report
                    Fairfield County
                    (Residential)

        5.         1494 Prospect Pl Apt                                             Prior               12/2015                                                                                    Property History Report
                    Brooklyn, NY 11213                                                                                                                                                               Location Report
                    Kings County
                    (Residential)

        6.         1345 86 Thrd                                                     Prior               11/2014                                                                                    Property History Report
                    Richmond Hill, NY 11418                                                                                                                                                          Location Report
                    Queens County

        7.         327 Avenue O # O                                                 Prior               11/1997 - 06/2012                                                                          Property History Report
                    Brooklyn, NY 11230                                                                                                                                                               Location Report
                    Kings County
                    (Residential)




https://riskmanagement.lexisnexis.com/app/bps/misc#1529697728670                                                                                                                                                               1/7
                             Case 1-19-01092-nhl                                   Doc 2-1                  Filed 07/11/19                     Entered 07/11/19 13:46:53
6/22/2018                                                                                                       SmartLinx® Person Report
    No.         Address                                                            Status                To-From                             Phone                    Actions

      8.        11049 167th St                                                   Prior                 04/2012                                                      Property History Report
                 Jamaica, NY 11433                                                                                                                                    Location Report
                 Queens County
                 (Residential)

      9.        1637 Saint Marks Ave Apt                                         Prior                 05/2011                                                      Property History Report
                 Brooklyn, NY 11233                                                                                                                                   Location Report
                 Kings County

      10.       1411 Lincoln Pl Apt                                              Prior                 04/2011                                                      Property History Report
                 Brooklyn, NY 11213                                                                                                                                   Location Report
                 Kings County
                 (Residential)

      11.       327 Avenue N Bsmt O                                              Prior                 03/2000 - 06/2006                                            Property History Report
                 Brooklyn, NY 11230                                                                                                                                   Location Report
                 Kings County

      12.       401 E 83rd St Apt 5c                                             Prior                 2002 - 02/2005                                               Property History Report
                 New York, NY 10028                                                                                                                                   Location Report
                 New York County
                 (Residential, High-Rise)

      13.       17240 Collins Ave Apt 165                                        Prior                 08/2002 - 01/2003                                            Property History Report
                 Sunny Isles Beach, FL 33160                                                                                                                          Location Report
                 Miami-Dade County

      14.       298 Mulberry St Apt 5m                                           Prior                 01/2002 - 06/2002                                            Property History Report
                 New York, NY 10012                                                                                                                                   Location Report
                 New York County
                 (Residential, High-Rise)

      15.       306 E 89th St Apt 1b                                             Prior                 10/1998 - 04/2002                                            Property History Report
                 New York, NY 10128                                                                                                                                   Location Report
                 New York County
                 (Residential, High-Rise)

      16.       1278 1st Ave Apt 8                                               Prior                 01/2001 - 01/2002                                            Property History Report
                 New York, NY 10065                                                                                                                                   Location Report
                 New York County
                 (Residential, High-Rise)

      17.       30689 1 B                                                        Prior                 11/1998                                                      Property History Report
                 New York, NY 10128                                                                                                                                   Location Report
                 New York County

      18.       E 891b                                                            Prior                                                                              Property History Report
                 New York, NY 10128                                                                                                                                   Location Report
                 New York County

      19.       306 E 891b                                                       Prior                                                                              Property History Report
                 New York, NY 10128                                                                                                                                   Location Report
                 New York County


      Licenses/Voter (2 licenses)
    Driver Licenses - 1 licenses

    No.        DL Name/Address                                                                           Status                   Issued/Expired                                 Location 

      1.       Avitsedek, Ilan David                                                                     Historical                  Issued: 05/14/1997                           FL
                17240 Collins Ave                                                                                                     Expires: 01/2004
                Sunny Isles Beach, FL 33160-3409


    Other Licenses - 1 licenses

    No.        Type                                                   Status       Issued/Expired                                                                  Location 

      1.       Voter                                                   Active             Registration: 06/15/2011                                                   NY


      Real Property (7 current, 9 prior)
    No.        Address                                                                      Status              Purchase Price                Sale Price   State    Actions

      1.        320 Barr Ave                                                               Current                              $375,000                  NY        Property History Report
                 Woodmere, NY 11598-1137                                                                                                                              Location Report
                 Nassau County
                 Source: B

      2.        13405 86th Rd                                                              Current                                                        NY        Property History Report
                 Richmond Hill, NY 11418-1902                                                                                                                         Location Report
                 Queens County
                 Source: B

      3.        13405 86th Rd                                                              Current                              $282,000                  NY        Property History Report
                 Richmond Hill, NY 11418-1902                                                                                                                         Location Report
                 Queens County
                 Source: A

      4.        320 Barr Ave                                                               Current                              $375,000                  NY        Property History Report
                 Woodmere, NY 11598-1137                                                                                                                              Location Report
                 Nassau County
                 Source: A

      5.        2724 Cruger Ave                                                            Current                              $375,000                  NY        Property History Report
                 Bronx, NY 10467-8206                                                                                                                                 Location Report
                 Bronx County
                 Source: A

      6.        565 80th St                                                                Current                                                        NY        Property History Report
                 Brooklyn, NY 11236-3122                                                                                                                              Location Report
                 Kings County
                 Source: A



https://riskmanagement.lexisnexis.com/app/bps/misc#1529697728670                                                                                                                                2/7
                              Case 1-19-01092-nhl                                         Doc 2-1                  Filed 07/11/19                       Entered 07/11/19 13:46:53
6/22/2018                                                                                                               SmartLinx® Person Report
    No.         Address                                                                            Status              Purchase Price                  Sale Price                  State              Actions

        7.       565 80th St                                                                      Current                                                                         NY                  Property History Report
                  Brooklyn, NY 11236-3122                                                                                                                                                               Location Report
                  Kings County
                  Source: B

        8.       1131 Nameoke St                                                                  Prior                                                            $425,000       NY                  Property History Report
                  Far Rockaway, NY 11691-4705                                                                                                                                                           Location Report
                  Queens County
                  Source: B

        9.       736 Commonwealth Ave                                                             Prior                                                                           NY                  Property History Report
                  Bronx, NY 10473-3404                                                                                                                                                                  Location Report
                  Bronx County
                  Source: A

        10.      1643 Pacific St                                                                  Prior                                                                           NY                  Property History Report
                  Brooklyn, NY 11213-1364                                                                                                                                                               Location Report
                  Kings County
                  Source: A

        11.      736 Commonwealth Ave                                                             Prior                                                                           NY                  Property History Report
                  Bronx, NY 10473-3404                                                                                                                                                                  Location Report
                  Bronx County
                  Source: B

        12.      1643 Pacific St                                                                  Prior                                                                           NY                  Property History Report
                  Brooklyn, NY 11213-1364                                                                                                                                                               Location Report
                  Kings County
                  Source: B

        13.      20 Roosevelt Pl                                                                  Prior                                                                           NY                  Property History Report
                  Brooklyn, NY 11233-3116                                                                                                                                                               Location Report
                  Kings County
                  Source: A

        14.      2724 Cruger Ave                                                                  Prior                                                            $570,000       NY                  Property History Report
                  Bronx, NY 10467-8206                                                                                                                                                                  Location Report
                  Bronx County
                  Source: B

        15.      9010 Holland Ave                                                                 Prior                                    $350,000                               NY                  Property History Report
                  Rockaway Beach, NY 11693-1525                                                                                                                                                         Location Report
                  Queens County
                  Source: A

        16.      9010 Holland Ave                                                                 Prior                                    $350,000                               NY                  Property History Report
                  Rockaway Beach, NY 11693-1525                                                                                                                                                         Location Report
                  Queens County
                  Source: B


       Personal Property (2 current, 3 prior)
    No.          Type             Status                 Year/Make                        Model                                                                  VIN                                                      Jurisdiction

        1.      MVR              Current                2006 Toyota                      Highlander, 4 Dr Wagon Sport Utility                                   JTEEP21A760179940                                        NY

        2.      MVR              Current                1987 Volvo                       740, Sedan 4 Door                                                      YV1FX8844H2187006                                        NY

        3.      MVR              Prior                  2003 Nissan                      Murano, 4 Dr Wagon Sport Utility                                       JN8AZ08W93W219211                                        NY

        4.      MVR              Prior                  1997 Nissan                      Pathfinder, 4 Dr Wagon Sport Utility                                   JN8AR05YXVW110989                                        NY

        5.      MVR              Prior                  1999 Toyota                      Camry, Sedan 4 Door                                                    4T1BG22K5XU431009                                        NY


       Possible Education (1 records found)
    No.         School                                                To - From                                                                                                                  Level 

        1.                                                            09/22/2016 - 06/05/2018


       Possible Criminal/Arrest (0 filings)

       Bankruptcy (1 active, 0 closed)
    No.          Type                                    Status                      Filing Date                          Case Number                                Jurisdiction

        1.      Chapter 13                              Active                      06/20/2018                           1843552                                    New York Eastern - Brooklyn


       Judgment / Liens (2 filings)
    No.         Type                                         Status                               Amount                          File Date                       File Number                              Jurisdiction 

        1.      Judgment                                     See Details                                             $27,289.00    11/15/2005

        2.      Civil Judgment                               See Details                                             $27,289.00    11/15/2005                       002170404                                New York


       UCC Filings (0 debtor, 0 creditor)

       Associates
    Possible Relatives - 1st Degree: 2, 2nd Degree: 3, 3rd Degree: 0

    No.          First Degree Relatives                                      Address                                                 Phone                                                    Actions

        1.      Yanay, Sharon D (Possible Wife)                             320 Barr Ave                                                                                                     Person Report
                 SSN:                                                        Woodmere, NY 11598-1137
                 LexID: 0432-3896-9573
                 DOB:
                 (Age: 46)




https://riskmanagement.lexisnexis.com/app/bps/misc#1529697728670                                                                                                                                                                         3/7
                            Case 1-19-01092-nhl           Doc 2-1                 Filed 07/11/19          Entered 07/11/19 13:46:53
6/22/2018                                                                             SmartLinx® Person Report
    No.        First Degree Relatives          Address                                            Phone                        Actions

    2.         Swed, Avi                       18706 Hillside Ave Apt                                                          Person Report
               SSN:                            Jamaica, NY 11432-3216
               LexID: 0024-7275-2423
               DOB: 0
               (Age: 47)


    Person Associates - 11 records found.

    No.         Full Name                             Address                                              Role                                  Actions

    1.          Bentov, Yael Ben                      1324 E 15th St                                       Associate                             Person Report
                SSN: 111-96-XXXX                      Brooklyn, NY 11230-6026
                LexID: 1438-1355-3428
                DOB: 09/1982
                (Age: 35)

    2.          Bentov, Miriam Juilet                 2297 E 3rd St Apt 2                                  Associate                             Person Report
                SSN: 091-96-XXXX                      Brooklyn, NY 11223-5137
                LexID: 1415-9130-7054
                DOB: 02/1945
                (Age: 73)

    3.          Hadar, Chagit                         224 Avenue                                           Associate                             Person Report
                SSN: 118-92-XXXX                      Brooklyn, NY 11230-5509
                LexID: 0380-9167-2172
                DOB: 1975
                (Age: 43)

    4.          Hadar, Israel                         4 S Pinehurst Ave Apt 2e                             Associate                             Person Report
                SSN: 078-02-XXXX                      New York, NY 10033-6633
                LexID: 1922-5295-3786
                DOB: 03/1995
                (Age: 23)

    5.          Hadar, Yehonatan                      14 Ash Pl                                            Associate                             Person Report
                SSN: 078-02-XXXX                      Staten Island, NY 10314-4302
                LexID: 1932-0602-0127
                DOB: 08/1996
                (Age: 21)

    6.          Rapisarda, Donna M                    85 John St Apt 7n                                    Possible Roommate                     Person Report
                SSN: 303-86-XXXX                      New York, NY 10038-2844
                LexID: 0020-8189-1132
                DOB: 01/1971
                (Age: 47)

    7.          Rapisarda, Donna M                    85 John St Apt 7n                                    Possible Roommate                     Person Report
                SSN: 303-86-XXXX                      New York, NY 10038-2844
                LexID: 0492-7078-2603
                DOB: 08/1971
                (Age: 46)

    8.          Serhrouchni, Hakim Reda               10 Sheridan Sq                                       Possible Roommate                     Person Report
                SSN: 119-78-XXXX                      New York, NY 10014-6824
                LexID: 0023-0151-1294
                DOB: 06/1966
                (Age: 51)

    9.          Stein, Shimshon C                     1560 Kew Ave                                         Associate                             Person Report
                SSN: 218-08-XXXX                      Hewlett, NY 11557-1549
                LexID: 1460-3763-4950
                DOB: 02/1982
                (Age: 36)

    10.         Yanay, Yarona                         13405 86th Rd                                        Associate                             Person Report
                SSN: 946-79-XXXX                      Richmond Hill, NY 11418-1902
                LexID: 0027-7880-5325
                DOB: 02/1972
                (Age: 46)

    11.         Yannay, Peleg                         320 Barr Ave                                         Associate                             Person Report
                SSN: 127-84-XXXX                      Woodmere, NY 11598-1137
                LexID: 0027-8089-7033
                DOB: 01/1996
                (Age: 22)


    Neighbors - 9 records found.

   Found Near:
   320 Barr Ave
   Woodmere, NY 11598-1137 - 9 Records Found

    No.         Full Name                                               Address                                        Phone                   Actions

    1.          Yossef, Kfir                                            319 Barr Ave                                                           Location Report
                SSN: 067-92-XXXX                                        Woodmere, NY 11598-1103
                LexID: 0111-6030-2698
                DOB: 1977
                (Age: 41)


                Johanes, Meital J
                SSN: 114-92-XXXX
                LexID: 0412-9456-2482
                DOB: 03/1979
                (Age: 39)


                Harel, Eliyahu O
                LexID: 0715-1067-9719
                DOB: 11/1978
                (Age: 39)


                Rivera, Ralph
                LexID: 1946-6181-9115


https://riskmanagement.lexisnexis.com/app/bps/misc#1529697728670                                                                                                 4/7
                        Case 1-19-01092-nhl        Doc 2-1          Filed 07/11/19         Entered 07/11/19 13:46:53
6/22/2018                                                               SmartLinx® Person Report
    No.     Full Name                                     Address                                  Phone          Actions

    2.      Geller Sr, David Jonathan                     315 Barr Ave                             718-575-5705   Location Report
            SSN: 097-68-XXXX                              Woodmere, NY 11598-1103
            LexID: 0009-1009-5457
            DOB: 06/1968
            (Age: 50)


            Meisels, Trina Faygie
            SSN: 157-64-XXXX
            LexID: 0016-9825-6853
            DOB: 01/1974
            (Age: 44)


            Newman, Yaakov Yosef
            SSN: 092-74-XXXX
            LexID: 0588-9032-2996
            DOB: 12/1987
            (Age: 30)

    3.      Wenig, Mitchell                               325 Barr Ave                                            Location Report
            SSN: 115-62-XXXX                              Woodmere, NY 11598-1103
            LexID: 0026-8158-8515
            DOB: 04/1961
            (Age: 57)


            Wenig, Helen
            SSN: 068-22-XXXX
            LexID: 0026-8181-4493
            DOB: 07/1927
            (Age: 90)


            Wenig, Stewart M
            SSN: 125-64-XXXX
            LexID: 0065-0739-1672
            DOB: 05/1964
            (Age: 54)

    4.      Wenig, Robert H                               325 Barr Ave Apt 1                                      Location Report
            SSN: 058-24-XXXX                              Woodmere, NY 11598-1103
            LexID: 0026-8190-2123
            DOB: 10/1930 - 06/20/2009 (DOD)
            (Age At Death: 78; Would Be: 87)
                Deceased

    5.      Shafran, Jacob C                              326 Barr Ave                             516-569-3702   Location Report
            SSN: 094-52-XXXX                              Woodmere, NY 11598-1137
            LexID: 0023-0623-6170
            DOB: 10/1960
            (Age: 57)


            Schulman, David C
            SSN: 082-74-XXXX
            LexID: 0751-6096-5611
            DOB: 05/1987
            (Age: 31)


            Schulman, Michelle M
            SSN: 087-74-XXXX
            LexID: 1070-0080-8384
            DOB: 06/1988
            (Age: 30)


            Levi, Talia S
            SSN: 068-88-XXXX
            LexID: 1922-3713-9497

    6.      Schall, Gary B                                328 Barr Ave                             516-569-4738   Location Report
            SSN: 105-46-XXXX                              Woodmere, NY 11598-1138
            LexID: 0022-6415-5226
            DOB: 03/1955
            (Age: 63)


            Schall, Deborah B
            SSN: 109-48-XXXX
            LexID: 0022-6530-1986
            DOB: 09/1953
            (Age: 64)


            Schall, Jerry Samuel
            SSN: 120-68-XXXX
            LexID: 0108-1520-9480
            DOB: 10/1984
            (Age: 33)


            Schall, Sam J
            SSN: 079-76-XXXX
            LexID: 1333-8865-5690
            DOB: 10/1989
            (Age: 28)


            Schall, Gary B
            SSN: 105-46-XXXX
            LexID: 1801-3697-6996
            DOB: 01/1950
            (Age: 68)




https://riskmanagement.lexisnexis.com/app/bps/misc#1529697728670                                                                    5/7
                           Case 1-19-01092-nhl     Doc 2-1             Filed 07/11/19               Entered 07/11/19 13:46:53
6/22/2018                                                                  SmartLinx® Person Report
    No.        Full Name                                   Address                                       Phone                             Actions

    7.         Adelsberg, Robin                            309 Barr Ave                                  516-374-6068                      Location Report
               SSN: 125-48-XXXX                            Woodmere, NY 11598-1103
               LexID: 0000-1446-7241
               DOB: 09/1958
               (Age: 59)


               Adelsbergesq, Howard Michael
               SSN: 097-52-XXXX
               LexID: 0000-1449-4035
               DOB: 01/1957
               (Age: 61)


               Green, Jacob C
               SSN: 068-12-XXXX
               LexID: 0009-8948-0203
               DOB: 03/1923 - 01/18/2002 (DOD)
               (Age At Death: 78; Would Be: 95)
                   Deceased

               Green, Rhoda Celoe
               SSN: 101-20-XXXX
               LexID: 0009-9225-5149

               Adelsberg, Jonah I
               SSN: 063-82-XXXX
               LexID: 0634-9424-9493
               DOB: 04/1993
               (Age: 25)

    8.         Cohen, Ronald Lawrence                      331 Barr Ave                                  516-374-1209                      Location Report
               SSN: 069-34-XXXX                            Woodmere, NY 11598-1103
               LexID: 0004-7855-6977
               DOB: 07/1941
               (Age: 76)


               Cohen, Michelle S
               SSN: 111-34-XXXX
               LexID: 0004-7915-1810
               DOB: 12/1942
               (Age: 75)

    9.         Deutsch, Carolyn D                          332 Barr Ave                                                                    Location Report
               SSN: 130-56-XXXX                            Woodmere, NY 11598-1138
               LexID: 0006-3124-9037
               DOB: 04/1975
               (Age: 43)


               Deutsch, Jeffrey A
               SSN: 101-70-XXXX
               LexID: 0006-3162-9688
               DOB: 07/1973
               (Age: 44)


               Deutsch, Jonathan S
               SSN: 118-86-XXXX
               LexID: 1936-8315-0971
               DOB: 10/1997
               (Age: 20)


               Deutsch, Jonathan
               SSN: 118-86-XXXX
               LexID: 2368-5109-0839
               DOB: 10/1973
               (Age: 44)


    Business Connections - 2 records found.

    No.        Name                                     Address                                         Title                     Actions

    1.         N & M DEVELOPMENT LLC                    13405 86th Rd                                   President                 Business Report
                                                        Jamaica, NY 11418-1902

    2.         TISY CONSULTING INC.                     13405 86th Rd                                                             Business Report
                                                        Jamaica, NY 11418-1902


    Possible Employers - 4 records found.

    No.        Name                                     Address                                            Phone                 Actions

    1.         TISY CONSULTING INC.                     13405 86th Rd                                                            Business Report
                                                        Jamaica, NY 11418-1902

    2.         BBF DEVELOPMENT INC                      142 Crescent St                                                          Business Report
                                                        Brooklyn, NY 11208-1645

    3.         TISY CONSULTING INC                      134 5 86 Rd
                                                        Richmond Hill, NY 11418

    4.         AMBASSADOR SERVICES


    Business Associates - 6 records found.

    No.        Name                                                  Address                                     Role                          Actions

    1.         EMPIRE PORTFOLIOS, INC.                               199 Crossways Park Dr                       Judgment/Lien                 Business Report
                                                                     Woodbury, NY 11797-2016

    2.         LAGNIAPPE GROWTH& INCOME FU ND LL                     2101 W Ben White Blvd                       Judgment/Lien                 Business Report
                                                                     Austin, TX 78704-7516

    3.         VELOCITY INVESTMENTS, L.L.C.                          3100 State Route 138                        Judgment/Lien                 Business Report
                                                                     Wall Township, NJ 07719-9020



https://riskmanagement.lexisnexis.com/app/bps/misc#1529697728670                                                                                                 6/7
                                 Case 1-19-01092-nhl                                           Doc 2-1              Filed 07/11/19                           Entered 07/11/19 13:46:53
6/22/2018                                                                                                               SmartLinx® Person Report
      No.            Name                                                                                        Address                                                          Role                               Actions

      4.             1643 PACIF INC                                                                              142 Crescent St                                                  Real Property                      Business Report
                                                                                                                 Brooklyn, NY 11208-1645

      5.             736 COMMON CORP                                                                             142 Crescent St                                                  Real Property                      Business Report
                                                                                                                 Brooklyn, NY 11208-1645

      6.             COUNTRYWIDE HOME LOAN INC                                                                   1757 Tapo Canyon Rd                                              Real Property                      Business Report
                                                                                                                 Simi Valley, CA 93063-3391


          Sources
      All Sources                                                                                                                244 Source Documents

      Bankruptcy Records                                                                                                         1 Source Documents

      Corporate Affiliations                                                                                                     2 Source Documents

      Deed Transfers                                                                                                             34 Source Documents

      Driver Licenses                                                                                                            2 Source Documents

      Email Addresses                                                                                                            1 Source Documents

      Historical Person Locator                                                                                                  26 Source Documents

      Liens And Judgments                                                                                                        4 Source Documents

      Motor Vehicle Registrations                                                                                                9 Source Documents

      Person Locator 1                                                                                                           11 Source Documents

      Person Locator 2                                                                                                           5 Source Documents

      Person Locator 4                                                                                                           1 Source Documents

      Person Locator 5                                                                                                           74 Source Documents

      Person Locator 6                                                                                                           20 Source Documents

      Phone                                                                                                                      3 Source Documents

      Student Locator                                                                                                            1 Source Documents

      Tax Assessor Records                                                                                                       42 Source Documents

      Utility Locator                                                                                                            3 Source Documents

      Voter Registrations                                                                                                        5 Source Documents

    Key
           High Risk Indicator. These symbols may prompt you to investigate further.
           Moderate Risk Indicator. These symbols may prompt you to investigate further.
           General Information Indicator. These symbols inform you that additional information is provided.
           Deceased Indicator. These symbols inform you that the entity may be deceased.

          Map Indicator. Clicking on this symbol will open a map of the address location.
           The most recent telephone listing as reported by Electronic Directory Assistance.
           Wireless Phone Indicator. These symbols indicate a cell phone number.
           Residential Phone Indicator. These symbols indicate a residential phone number.
           Premium Phone Indicator. These symbols indicate a premium phone number.
           Business Phone Indicator. These symbols indicate a business phone number.

    Important: Due to the nature and origin of public record information, the public records and commercially available data sources used in reports may contain errors. For Secretary of State documents, the data provided is for information purposes
    only and is not an official record. Certified copies may be obtained from that individual state’s Department of State.

    This report is not provided by "consumer reporting agencies," as that term is defined in the Fair Credit Reporting Act (15 U.S.C. § 1681, et seq.) ("FCRA") and does not constitute "consumer reports," as that term is defined in the FCRA.
    Accordingly, this report may not be used in whole or in part as a factor in determining eligibility for credit, insurance, employment or another purpose in connection with which a consumer report may be used under the FCRA.



  Your DPPA Permissible Use: Debt Recovery/Fraud
  Your GLBA Permissible Use: Fraud Prevention or Detection


 Customer Support - 1-866-277-8407
 About LexisNexis Terms & Conditions Contact Us
 Copyright © 2018 LexisNexis.




https://riskmanagement.lexisnexis.com/app/bps/misc#1529697728670                                                                                                                                                                                           7/7
                                   Case 1-19-01092-nhl                             Doc 2-1                     Filed 07/11/19                                 Entered 07/11/19 13:46:53
5/7/2018                                                                                                          SmartLinx® Person Report




         SmartLinx® Person Report
  Generated On: 05/07/2018 8:52 PM ET | FOR INFORMATIONAL PURPOSES ONLY | Copyright © 2018 LexisNexis.

  Search Terms: State: NY; Phone: 7188095088




      Person Summary
   Name                                                       Address                                                         County                                               Phone

   Cohan, David                                               1909 Pacific St
                                                              Brooklyn, NY 11233-3509                                                                                                  (Wireless)
                                                                                                                                                                                       (Phone number and zip code combination is invalid)

                                                              SSN                                                             DOB                                                  Email

   0712-1979-6030                                                                                                             01/1969                                              richardquick27@yahoo.com
                                                                                                                              (Age: 49, Male)


   At a Glance

   Real Property                                              18                                                              Criminal/Arrest                                      0

   Personal Property                                          2                                                               Bankruptcy                                           0

   Professional Licenses                                      0                                                               Judgments/Liens                                      0

   Business Connections                                       1                                                               Foreclosure/Notice of Default                        0


   Name Variations, SSN Summary and DOBs

   Name Variations                                                              SSN Summary                                                                        Reported DOBS

       Cohan, David                                                                                                                                                   01/1969
       Cohen, David                                                                     Issued in New York, 1997 - 2001                                            view sources
                                                                                        SSN was linked to more than 2 people.


                                                                                     Issued in New York, 1998 - 2001
                                                                                view sources


      Address Summary (1 current, 12 prior)
   No.          Address                                                          Status                 To-From                                      Phone                                 Actions

       1.         1909 Pacific St                                              Current                2011 - 04/2018                                                                     Property History Report
                   Brooklyn, NY 11233                                                                   (Current Residence)                                                                Location Report
                   Kings County

       2.         717 E 223rd St Apt 1                                         Prior                  2006 - 04/2018                                                                     Property History Report
                   Bronx, NY 10466                                                                                                                                                         Location Report
                   Bronx County
                   (Residential)

       3.         15626 86th St                                                Prior                  09/2017                                                                            Property History Report
                   Howard Beach, NY 11414                                                                                                                                                  Location Report
                   Queens County
                   (Residential)

       4.         1389 Saint Marks Ave Apt                                     Prior                  05/2017                                                                            Property History Report
                   Brooklyn, NY 11233                                                                                                                                                      Location Report
                   Kings County
                   (Residential)

       5.         981 Saint Johns Pl Apt                                       Prior                  01/2011 - 02/2017                                                                  Property History Report
                   Brooklyn, NY 11213                                                                                                                                                      Location Report
                   Kings County
                   (Residential)

       6.         17 Adler Pl Apt                                              Prior                  10/2016                                                                            Property History Report
                   Brooklyn, NY 11208                                                                                                                                                      Location Report
                   Kings County
                   (Residential)

       7.         2567 Atlantic Ave Unit 1f                                    Prior                  03/2010 - 10/2016                                                                  Property History Report
                   Brooklyn, NY 11207                                                                                                                                                      Location Report
                   Kings County
                   (Residential)

       8.         90 Vanderveer St Apt                                         Prior                  07/2016                                                                            Property History Report
                   Brooklyn, NY 11207                                                                                                                                                      Location Report
                   Kings County
                   (Residential)

       9.         3342 Atlantic Ave Apt 1                                      Prior                  05/2014 - 02/2016                                                                  Property History Report
                   Brooklyn, NY 11208                                                                                                                                                      Location Report
                   Kings County
                   (Residential)

       10.        703 Putnam Ave Apt                                           Prior                  2010 - 05/2015                                                                     Property History Report
                   Brooklyn, NY 11221                                                                                                                                                      Location Report
                   Kings County
                   (Residential)




https://riskmanagement.lexisnexis.com/app/bps/misc#1525740770973                                                                                                                                                                            1/5
                                 Case 1-19-01092-nhl             Doc 2-1                    Filed 07/11/19                  Entered 07/11/19 13:46:53
5/7/2018                                                                                        SmartLinx® Person Report
   No.          Address                                         Status                To-From                           Phone                   Actions

       11.      194 Grant Ave                                 Prior                 02/2011                                                   Property History Report
                 Brooklyn, NY 11208                                                                                                             Location Report
                 Kings County
                 (Residential)

       12.      13405 86th Rd                                 Prior                 05/2003 - 11/2010                                         Property History Report
                 Richmond Hill, NY 11418                                                                                                        Location Report
                 Queens County
                 (Residential)

       13.      20815 Linden Blvd                             Prior                 05/2001                                                   Property History Report
                 Cambria Heights, NY 11411                                                                                                      Location Report
                 Queens County
                 (Business)



      Licenses/Voter (1 licenses)
  Driver Licenses - 0 licenses

   Other Licenses - 1 licenses

   No.         Type                                Status            Issued/Expired                                                            Location 

       1.      Voter                                Active               Registration: 12/30/2010                                                NY


      Real Property (18 current, 6 prior)
   No.         Address                                                 Status              Purchase Price               Sale Price   State    Actions

       1.       142 Crescent St                                       Current                                                       NY        Property History Report
                 Brooklyn, NY 11208-1645                                                                                                        Location Report
                 Kings County
                 Source: B

       2.       162 Norwood Ave                                       Current                                                       NY        Property History Report
                 Brooklyn, NY 11208-1327                                                                                                        Location Report
                 Kings County
                 Source: B

       3.       196 Essex St                                          Current                                                       NY        Property History Report
                 Brooklyn, NY 11208-1115                                                                                                        Location Report
                 Kings County
                 Source: B

       4.       Lorillard Pl                                           Current                               $20,000                 NY        Property History Report
                 Bronx, NY 10458                                                                                                                Location Report
                 Bronx County
                 Source: A

       5.       2049 Atlantic Ave                                     Current                                                       NY        Property History Report
                 Brooklyn, NY 11233-6014                                                                                                        Location Report
                 Kings County
                 Source: B

       6.       86 Barbey St                                          Current                                                       NY        Property History Report
                 Brooklyn, NY 11207-2249                                                                                                        Location Report
                 Kings County
                 Source: B

       7.       Lorillard Pl                                           Current                                                       NY        Property History Report
                 Bronx, NY                                                                                                                      Location Report
                 Bronx County
                 Source: B

       8.       142 Crescent St                                       Current                               $25,000                 NY        Property History Report
                 Brooklyn, NY 11208-1645                                                                                                        Location Report
                 Kings County
                 Source: A

       9.       162 Norwood Ave                                       Current                               $25,000                 NY        Property History Report
                 Brooklyn, NY 11208-1327                                                                                                        Location Report
                 Kings County
                 Source: A

       10.      196 Essex St                                          Current                               $10,000                 NY        Property History Report
                 Brooklyn, NY 11208-1115                                                                                                        Location Report
                 Kings County
                 Source: A

       11.      2049 Atlantic Ave                                     Current                               $25,000                 NY        Property History Report
                 Brooklyn, NY 11233-6014                                                                                                        Location Report
                 Kings County
                 Source: A

       12.      502 Milford St                                        Current                              $570,000                 NY        Property History Report
                 Brooklyn, NY 11208-4823                                                                                                        Location Report
                 Kings County
                 Source: A

       13.      86 Barbey St                                          Current                               $10,000                 NY        Property History Report
                 Brooklyn, NY 11207-2249                                                                                                        Location Report
                 Kings County
                 Source: A

       14.      502 Milford St                                        Current                                                       NY        Property History Report
                 Brooklyn, NY 11208-4823                                                                                                        Location Report
                 Kings County
                 Source: B

       15.      48 Street                                              Current                                                       NY        Property History Report
                 Queens, NY                                                                                                                     Location Report
                 Queens County
                 Source: B



https://riskmanagement.lexisnexis.com/app/bps/misc#1525740770973                                                                                                          2/5
                                Case 1-19-01092-nhl                                     Doc 2-1                Filed 07/11/19                        Entered 07/11/19 13:46:53
5/7/2018                                                                                                         SmartLinx® Person Report
   No.         Address                                                                    Status              Purchase Price                    Sale Price               State    Actions

       16.      Beach 48 St                                                               Current                                                                        NY        Property History Report
                 Queens Village, NY                                                                                                                                                 Location Report
                 Queens County
                 Source: A

       17.      48 Street                                                                 Current                                    $20,000                             NY        Property History Report
                 Brooklyn, NY                                                                                                                                                       Location Report
                 Source: B

       18.      Lorillard Pl                                                              Current                                    $20,000                             NY        Property History Report
                 Brooklyn, NY                                                                                                                                                       Location Report
                 Source: B

       19.      3342 Atlantic Ave                                                        Prior                                                                          NY        Property History Report
                 Brooklyn, NY 11208-2026                                                                                                                                            Location Report
                 Kings County
                 Source: B

       20.      3342 Atlantic Ave                                                        Prior                                      $15,000                             NY        Property History Report
                 Brooklyn, NY 11208-2026                                                                                                                                            Location Report
                 Kings County
                 Source: A

       21.      703 Putnam Ave                                                           Prior                                      $10,000                             NY        Property History Report
                 Brooklyn, NY 11221-1615                                                                                                                                            Location Report
                 Kings County
                 Source: A

       22.      703 Putnam Ave                                                           Prior                                                                          NY        Property History Report
                 Brooklyn, NY 11221-1615                                                                                                                                            Location Report
                 Kings County
                 Source: B

       23.      20 Roosevelt Pl                                                          Prior                                                                          NY        Property History Report
                 Brooklyn, NY 11233-3116                                                                                                                                            Location Report
                 Kings County
                 Source: A

       24.      15626 86th St                                                            Prior                                      $25,000                             NY        Property History Report
                 Howard Beach, NY 11414-2621                                                                                                                                        Location Report
                 Queens County
                 Source: A


      Personal Property (2 current, 1 prior)
   No.          Type               Status                 Year/Make                            Model                                                      VIN                                       Jurisdiction

       1.      MVR                Current                1996 Chrysler                        Concorde, Sedan 4 Door                                     2C3HD56T8TH122230                         NY

       2.      MVR                Current                1994 Toyota                          Camry, Sedan 4 Door                                        JT2GK12E7R0030674                         NY

       3.      MVR                Prior                  1999 Toyota                          Camry, Sedan 4 Door                                        4T1BG22K5XU431009                         NY


      Possible Education (1 records found)
   No.         School                                           To - From                                                                                                         Level 

       1.                                                       08/24/2016 - 02/12/2018


      Possible Criminal/Arrest (0 filings)

      Bankruptcy (0 active, 0 closed)

      Judgment / Liens (0 filings)

      UCC Filings (1 debtor, 0 creditor)
   No.         Role                         Status                      File Date                            File Number                                      Jurisdiction                       File Type

       1.      Debtor                       Active                       03/21/2017                            2017000108333                                    NYC

   Debtor 1                                                                                                             Debtor 2
     Cohan, David                                                                                                         Cameron, Charles
     1909 Pacific St                                                                                                      162 Norwood Ave
     Brooklyn, NY 11233-3509                                                                                              Brooklyn, NY 11208-1327
     SSN: 132-86-XXXX                                                                                                     SSN: XXX-XX-0120
   Secured Party Info 1                                                                                                 Filing 1
     Sunrise Construction Inc                                                                                              Filing Number: 2017000108333
     PO Box 377                                                                                                         Collateral Information
     East Rockaway, NY 11518-0377                                                                                         03/21/2017 2017000108333 - Fixture Filing



      Associates
   Possible Relatives - 1st Degree: 0, 2nd Degree: 0, 3rd Degree: 0

   Person Associates - 0 records found.

   Neighbors - 7 records found.

  Found Near:
  1909 Pacific St
  Brooklyn, NY 11233-3509 - 7 Records Found

   No.          Full Name                                                                            Address                                                    Phone                     Actions




https://riskmanagement.lexisnexis.com/app/bps/misc#1525740770973                                                                                                                                                   3/5
                             Case 1-19-01092-nhl   Doc 2-1           Filed 07/11/19         Entered 07/11/19 13:46:53
5/7/2018                                                                SmartLinx® Person Report
   No.        Full Name                                   Address                                  Phone          Actions

   1.         Cyrus, Allison Nichola                      1908 Pacific St                          718-773-3831   Location Report
              SSN: 070-80-XXXX                            Brooklyn, NY 11233-3804
              LexID: 0005-5907-6619
              DOB: 07/1970
              (Age: 47)


              Garrett, Theodore E
              SSN: 249-72-XXXX
              LexID: 0140-4059-3903
              DOB: 06/1944
              (Age: 73)


              Perkins, William
              LexID: 2370-4009-8174

   2.         Garrett, Valarie Ann                        1908 Pacific St Apt 1                    718-773-3831   Location Report
              SSN: 091-40-XXXX                            Brooklyn, NY 11233-3804
              LexID: 0008-9955-3306
              DOB: 04/1948 - 08/10/2009 (DOD)
              (Age At Death: 61; Would Be: 70)
                  Deceased

              Garrett Sr, Eugene V
              SSN: 249-54-XXXX
              LexID: 0008-9959-8958
              DOB: 07/1938 - 01/12/2010 (DOD)
              (Age At Death: 71; Would Be: 79)
                  Deceased

              Perkins, Emily Delores
              SSN: 249-60-XXXX
              LexID: 0019-5298-9024
              DOB: 10/1941
              (Age: 76)


              Garrett, Theodore E
              SSN: 249-72-XXXX
              LexID: 0140-4059-3903
              DOB: 06/1944
              (Age: 73)

   3.         Garrett, Theodore E                         1908 Pacific St Apt 2                    718-773-3831   Location Report
              SSN: 249-72-XXXX                            Brooklyn, NY 11233-3804
              LexID: 0140-4059-3903
              DOB: 06/1944
              (Age: 73)

   4.         Kibona, Seko S                              1908 Pacific St Apt 3                                   Location Report
              SSN: 298-06-XXXX                            Brooklyn, NY 11233-3804
              LexID: 0051-8155-2303
              DOB: 1983
              (Age: 35)

   5.         Ross, Fenton H                              1909 Pacific St Apt 1                    718-773-2868   Location Report
              SSN: 593-20-XXXX                            Brooklyn, NY 11233-3509
              LexID: 0022-0440-2357
              DOB: 09/1967
              (Age: 50)


              Watkins, Keith L
              SSN: 117-62-XXXX
              LexID: 0026-5946-8775
              DOB: 04/1979
              (Age: 39)

   6.         Danzine, Ann Marie                          1910 Pacific St Fl 1                     718-467-6684   Location Report
              LexID: 0005-7016-7260                       Brooklyn, NY 11233-3804
              DOB: 05/1953
              (Age: 64)


              Vargas, Victor M
              SSN: 075-86-XXXX
              LexID: 0026-0073-5505
              DOB: 10/1960
              (Age: 57)


              Danzine, Kerwyn D
              SSN: 105-88-XXXX
              LexID: 1177-5235-6024
              DOB: 10/1987
              (Age: 30)

   7.         Graham Jr, William D                        1909 Pacific St Apt 2                                   Location Report
              SSN: 143-70-XXXX                            Brooklyn, NY 11233-3509
              LexID: 0009-7903-8771
              DOB: 09/1966
              (Age: 51)


              Gallishaw, Shameka Lynette
              SSN: 075-70-XXXX
              LexID: 0536-4415-1720
              DOB: 1985
              (Age: 33)


              Pratt, George
              SSN: 053-42-XXXX
              LexID: 1610-9123-6483
              DOB: 03/1958
              (Age: 60)


   Business Connections - 1 records found.


https://riskmanagement.lexisnexis.com/app/bps/misc#1525740770973                                                                    4/5
                                  Case 1-19-01092-nhl                                       Doc 2-1                 Filed 07/11/19                            Entered 07/11/19 13:46:53
5/7/2018                                                                                                                SmartLinx® Person Report
   No.            Name                                             Address                                                                                      Title                     Actions

   1.             3Q3 Q INC.                                       1909 Pacific St                                                                                                        Business Report
                                                                   Brooklyn, NY 11233-3509


   Possible Employers - 1 records found.

   No.            Name                                            Address                                                                                  Phone                             Actions

   1.             3Q3 Q INC.                                      1909 Pacific St                                                                                                            Business Report
                                                                  Brooklyn, NY 11233-3509


   Business Associates - 9 records found.

   No.            Name                                                                             Address                                                                   Role                                 Actions

   1.             703 P T R INC                                                                    142 Crescent St                                                           Real Property                        Business Report
                                                                                                   Brooklyn, NY 11208-1645

   2.             BEACHE 47TH ST INC                                                               401 E 83rd St                                                             Real Property                        Business Report
                                                                                                   New York, NY 10028-6107

   3.             CLEVE 57 INCORPORATED                                                            2375 Lorillard Pl                                                         Real Property                        Business Report
                                                                                                   Bronx, NY 10458-8004

   4.             CLEVE 57, INC.                                                                   401 E 83rd St                                                             Real Property                        Business Report
                                                                                                   New York, NY 10028-6107

   5.             LTE DEVELOPMENT INC                                                              86 Barbey St                                                              Real Property                        Business Report
                                                                                                   Brooklyn, NY 11207-2249

   6.             LTE DEVELOPMENT INC                                                              1909 Pacific St                                                           Real Property                        Business Report
                                                                                                   Brooklyn, NY 11233-3509

   7.             Z & Q ESTATES CORP                                                               15626 86th St                                                             Real Property                        Business Report
                                                                                                   Jamaica, NY 11414-2621

   8.             SUNRISE CONSTRUCTION INC                                                         PO Box 377                                                                UCC                                  Business Report
                                                                                                   East Rockaway, NY 11518-0377

   9.             BEACHE 47 ST INCORPORATED                                                                                                                                  Real Property


       Sources
   All Sources                                                                                                                    143 Source Documents

   Corporate Affiliations                                                                                                         1 Source Documents

   Deed Transfers                                                                                                                 30 Source Documents

   Email Addresses                                                                                                                1 Source Documents

   Historical Person Locator                                                                                                      2 Source Documents

   Motor Vehicle Registrations                                                                                                    7 Source Documents

   Person Locator 1                                                                                                               4 Source Documents

   Person Locator 2                                                                                                               1 Source Documents

   Person Locator 5                                                                                                               23 Source Documents

   Person Locator 6                                                                                                               11 Source Documents

   PhonesPlus Records                                                                                                             1 Source Documents

   Student Locator                                                                                                                1 Source Documents

   Tax Assessor Records                                                                                                           56 Source Documents

   UCC Lien Filings                                                                                                               1 Source Documents

   Utility Locator                                                                                                                2 Source Documents

   Voter Registrations                                                                                                            2 Source Documents

  Key
        High Risk Indicator. These symbols may prompt you to investigate further.
        Moderate Risk Indicator. These symbols may prompt you to investigate further.
        General Information Indicator. These symbols inform you that additional information is provided.
        Deceased Indicator. These symbols inform you that the entity may be deceased.

       Map Indicator. Clicking on this symbol will open a map of the address location.
        The most recent telephone listing as reported by Electronic Directory Assistance.
        Wireless Phone Indicator. These symbols indicate a cell phone number.
        Residential Phone Indicator. These symbols indicate a residential phone number.
        Premium Phone Indicator. These symbols indicate a premium phone number.
        Business Phone Indicator. These symbols indicate a business phone number.

  Important: Due to the nature and origin of public record information, the public records and commercially available data sources used in reports may contain errors. For Secretary of State documents, the data provided is for information purposes only
  and is not an official record. Certified copies may be obtained from that individual state’s Department of State.

  This report is not provided by "consumer reporting agencies," as that term is defined in the Fair Credit Reporting Act (15 U.S.C. § 1681, et seq.) ("FCRA") and does not constitute "consumer reports," as that term is defined in the FCRA. Accordingly,
  this report may not be used in whole or in part as a factor in determining eligibility for credit, insurance, employment or another purpose in connection with which a consumer report may be used under the FCRA.


  Your DPPA Permissible Use: Debt Recovery/Fraud
  Your GLBA Permissible Use: Fraud Prevention or Detection


 Customer Support - 1-866-277-8407
 About LexisNexis Terms & Conditions Contact Us
 Copyright © 2018 LexisNexis.




https://riskmanagement.lexisnexis.com/app/bps/misc#1525740770973                                                                                                                                                                                              5/5
